HORNSBY, Chief Justice.
In BP Oil Co. v. Jefferson County, 571 So.2d 1026 (Ala.1990), we reversed the judgment of the trial court and remanded the case so that the trial court could order a change in zoning from “C-P preferred commercial” (a classification not permitting automobile service stations) to “C-l commercial” (a classification permitting service stations). Instead of ordering the zoning change for the entire tract, the trial court, on February 1, 1991, entered a final judgment permitting the plaintiffs to develop their property as a service station. This order is contrary to this Court’s opinion in BP Oil Co., supra. We therefore reverse the judgment and remand the cause for the entry of a judgment consistent with this opinion.
REVERSED AND REMANDED.
MADDOX, SHORES, HOUSTON and KENNEDY, JJ., concur.